                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

ANGELA HARRISON,                                :
                                                :   Case No. 2:18-cv-1077
               Plaintiff,                       :
                                                :
       v.                                       :   Chief Judge Algenon L. Marbley
                                                :
LIFE INSURANCE COMPANY                          :   Magistrate Judge Jolson
OF NORTH AMERICA,                               :
                                                :
               Defendant.                       :

                                     OPINION & ORDER

       This matter is before the Court on the parties’ cross Motions for Judgment on the

Administrative Record. (ECF Nos. 11, 12). For the following reasons, Defendant’s Motion (ECF

No. 12) is GRANTED and Plaintiff’s Motion (ECF No. 11) is DENIED.

                                     I.      BACKGROUND

                                     A. Factual Background

       Plaintiff Angela Harrison was employed by Advance America Cash Advance Centers,

Inc. (“Advance America”) as a Customer Service Representative, through which she received her

disability benefits plan. (ECF No. 1 ¶¶ 1, 2, 10); (AR 1617). She was hired on September 8,

2014, and her coverage became effective December 1, 2014. (AR 63, 67). In her job as a

Customer Service Representative she was responsible for title loans, collections, and

repossessions, which required her to balance and maintain money in three safes and her cash

drawer, activate and re-load pre-paid credit and debit cards, perform cash advances, cash checks

and money orders, and send and receive “moneygrams.” (AR 388-89).

       Defendant Life Insurance Company of North America (“LINA”) is the insurer of

Advance America’s disability benefits plan. (ECF No. 1 ¶ 3). Ms. Harrison suffers from a

                                                1
neurological condition, Right Hemisphere Developmental Disorder (“RHDD”). (ECF No. 11 at

3). In her neurological evaluation, Dr. Simensky reported that she had “great difficulty with

abstract thinking and novel problem-solving.” (AR 144). Another doctor explained: “She has

been experiencing difficulties with concentration, distractibility, multi-tasking, complex

comprehension, memory, planning/organization, slow thinking speed, judging distance,

depression, emotional lability, and anxiety.” (AR 246).

       Ultimately Harrison’s illnesses caused her to have to stop working in October 2015. (ECF

No. 1 ¶¶ 12-13). She applied and was approved for short-term disability benefits through LINA

on or about October 19, 2015. (Id. ¶¶ 15-16). LINA terminated her disability benefits on or about

February 1, 2016, before the 24-week short-term disability benefit period expired. (Id. ¶¶ 17-18).

Ms. Harrison appealed and then filed a lawsuit, which she settled in October 2017. (Id. ¶¶ 19-

21).

       In July 2017, Harrison applied for LINA long-term disability benefits, which LINA

denied on September 20, 2017. (Id. ¶¶ 22-24). In its denial letter, LINA indicated the denial was

due to Ms. Harrison’s pre-existing conditions, including anxiety and depression. (AR 394). Ms.

Harrison filed an administrative appeal which LICA denied on July 17, 2018. (ECF No. 1 ¶¶ 30-

32); (AR 407-16); (AR 1141-44).

       In support of her disability claim, Harrison submitted her own account of her illnesses, as

well as documentation from treating physicians. LINA had its own consults also review

Harrison’s medical records. The relevant portions of the administrative records are as follows:

      On November 19, 2015, Harrison visited Dr. Arora, who identified her primary diagnosis

       as depression. (AR 353-54).




                                                 2
   On December 2, 2015, Dr. Arora referred Harrison to Dr. Cambier for further testing

    regarding her cognitive issues. (AR 342-44).

   On December 8, 2015, Harrison saw Dr. Cambier, who said Harrison was “sent for

    evaluation of refractory depression/ADHD associated with longstanding cognitive

    dysfunction,” and referred her for neurological testing. (AR 121-22, 128).

   On February 28, 2016, Harrison appealed her denial of long-term disability benefits. She

    described herself “living with depression, ADD, low self-esteem, and migraine headaches

    on a daily basis since [she] was 15.” (AR 286). She described being unable to work at

    times in the past, attributing her inability to work to her depression coming back “worse

    than ever” in 2006. (Id.). Said she was put on medications for depression, anxiety, and

    ADD. She lost health insurance for a period of time, and when she regained insurance she

    went to another doctor who again put her on medications for these conditions and said

    her “severe depression was causing most of the other symptoms.” (AR 278). She said

    stress and harassment at work “caused my low self-esteem, depression, tension

    headaches, and ADD to get out of control” and “that is why I have been off of work.”

    (Id.).

   On April 28, 2016, Harrison saw Dr. Simensky, who wrote: “The pattern of Ms.

    Harrison’s neuropsychological assessment performance is consistent with the

    neurocognitive sequelae resulting from right hemisphere deficit syndrome or non-verbal

    learning disability.” (AR 142-43). She opined, “Ms. Harrison’s depression and anxiety

    are undoubtedly further negatively impacting her impaired cognitive skills and warrant

    improved intervention.” (AR 143).




                                             3
   On July 13, 2016, Dr. Simensky submitted a letter in support of Harrison’s disability

    benefits claim, writing: “Ms. Harrison’s level of depression and anxiety further

    negatively impacts here already compromised cognitive skills” (AR 243). “This…

    exacerbates her documented cognitive limitations which reduces her functional abilities

    and makes it more difficult to successfully complete work duties,” and her RHDD is

    “currently being worsened by her depression/anxiety.” (Id.).

   On March 29, 2018, Dr. Hur, a doctor retained by LINA, submitted an evaluation of

    Harrison’s medical records, noting she was “born pre-term with nuchal cord

    complications” and had “diagnoses of adult ADD, anxiety, depression, and learning

    delay.” (AR 702-04). Dr. Hur’s analysis characterizes Dr. Simensky’s impression as

    finding Harrison had a “history of learning problems, ADHD, concussion with loss of

    consciousness, refractory depression, anxiety, migraine headaches and a probable

    hypoxic birth injury.” (AR 703).

   On July 17, 2018, Dr. Vatt, a LINA consultant, submitted a review of Harrison’s claims.

    (AR 1137-40). He concluded Dr. Simensky’s letter showed Harrison’s cognitive

    impairments “were attributed at least in part to a birth related injury” and her “cognitive

    problems were made worse in part by work stressors.” (AR 1139).

   On July 17, 2018, LINA sent a denial letter regarding Harrison’s appeal. (AR 1141-44).

    They explained Harrison had not demonstrated how her prescription medications—

    Fluoxtine, Alprazolam, and Lamotrigine—are not related to pre-existing conditions, and

    she had not otherwise demonstrated that she is disabled by unrelated conditions. (AR

    1141). LINA wrote that in Dr. Arora’s July 11, 2016 letter, he identified Harrison as

    having Attention Deficit Disorder, Generalized Anxiety Disorder, and Major Depressive


                                              4
       Disorder, and relied on these diagnoses in supporting her in ability to work. (Id.). In Dr.

       Simensky’s July 13, 2016 letter, she wrote Harrison’s depression and anxiety negatively

       impact her already compromised cognitive skills. (AR 1142). Because LINA’s policy

       says it will not pay for benefits for a disability caused or contributed to by… a pre-

       existing condition, LINA found her claims were barred. (Id.).

                                       B. Procedural Background

       On September 19, 2018, Angela Harris filed her Complaint bringing a claim under the

Employment Retirement Income Security Act (“ERISA”), 29 U.S.C. § 1132(a)(1)(B), claiming

LINA’s refusal to approve her long-term disability claim was arbitrary and capricious because

LINA did not conduct a full review of her claim or arrange for an in-person evaluation, and

disregarded the opinions of her treating physicians. (ECF No. 1 ¶¶ 35-37)). Defendant Life

Insurance Company of North America filed an Answer on November 26, 2018, in which it

admitted and denied various allegations in the Complaint and submitted several affirmative

defenses. (ECF No. 3). On May 14, 2019 Plaintiff and Defendant filed cross Motions for

Judgment on the Administrative Record, and each filed timely Responses in Opposition on June

4, 2019.

                                 II.      STANDARD OF REVIEW

       This Court reviews an ERISA plan administrator’s termination of benefits de novo

“unless the benefit plan gives the administrator discretionary authority to determine eligibility for

benefits.” Cox. v. Standard Ins. Co., 585 F.3d 295, 299 (6th Cir. 2009). If the benefit plan gives

the administrator discretionary authority to determine eligibility for benefits, the Court reviews

the administrator’s decision under the highly deferential “arbitrary and capricious” standard of

review. Id.



                                                 5
       LINA argues its policy is discretionary and therefore the arbitrary and capricious standard

applies. LINA’s policy states that the claimant “must provide the Insurance Company, at his or

her own expense, satisfactory proof of Disability before benefits will be paid.” (AR 1632). LINA

argues this language is akin to the policy language the en banc Sixth Circuit held was

discretionary in Perez v. Aetna Life Ins. Co., 150 F.3d 550 (6th Cir. 1998). There, the insurance

policy stated, “[Aetna] shall have the right to require as part of the proof of claim satisfactory

evidence… that [the claimant] has furnished all required proofs for [receipt of] benefits.” Id. at

552.

       Plaintiff argues Perez is an outlier and should not be extended, given that other circuits

have questioned its holding. (ECF No. 13 at 5). See Gross v. Sun Life Assur. Co. of Canada, 734

F.3d 1, 12 (1st Cir. 2013); Fitts v. Fed. Nat. Mortg. Ass’n, 236 F.3d 1, 5 n.3 (D.C. Cir. 2001)

(“Perez’s view has been rejected by the above-cited circuits”); Herzberger v. Standard Ins. Co.,

205 F.3d 327, 332 (7th Cir. 2000); Kearney v. Standard Ins. Co., 175 F.3d 1084, 1089–90 (9th

Cir. 1999); Kinstler v. First Reliance Standard Life Ins. Co., 181 F.3d 243, 252 (2d Cir. 1999).

       While Perez is binding on this court, the more recent precedents have trended toward

requiring more explicit language in order to find a policy discretionary. Plaintiff argues Perez is

distinguishable and should be cabined. LINA’s plan says the claimant “must prove” her

disability claim with satisfactory proof, rather than stating the insurance company “shall have the

right to require” satisfactory proof. (ECF No. 13 at 6). The latter implies it is within the

insurance company’s discretion to require a level of proof it deems satisfactory. The former,

LINA’s policy, simply states the “mere fact that [the] plan requires a determination of eligibility

or entitlement by the administrator,” and this “does not give the employee adequate notice that

the plan administrator is to make a judgment largely insulated from judicial review by reason of



                                                  6
being discretionary.” Herzberger, 205 F.3d at 332 (noting the tension between Perez and other

circuit decisions but leaving open the possibility that all of the decisions could be reconciled).

For these reasons, this Court finds LINA’s policy merely stating the claimant must satisfactorily

prove their claim is not sufficient to prove it is discretionary. Therefore, the Court will review the

denial of benefits under a de novo standard.

       A Court’s de novo review of a denial of benefits “is to determine whether the

administrator ... made a correct decision.” Hoover v. Provident Life and Acc. Ins. Co., 290 F.3d

801, 808-09 (6th Cir. 2002). In making this determination, the Court limits its review “to the

record before the administrator and the court must determine whether the administrator properly

interpreted the plan and whether the insured was entitled to benefits under the plan.” Id. at 809.

The Court affords the administrator “no deference or presumption of correctness.” Id.

                                     III.    LAW & ANALYSIS

       For a plaintiff to succeed in their claim for disability benefits, they must prove by a

preponderance of the evidence that they were disabled as defined by the Plan. Javery v. Lucent

Tech. Inc. Long-Term Disability Plan for Mgmt. or LBA Emp., 741 F.3d 686, 700-01 (6th Cir.

2014). Defendant LINA does not dispute that Harrison met the Plan’s disability definition.

Rather, LINA denied Harrison’s claim because they argue it is barred by the policy’s exception

for pre-existing conditions. (ECF No. 12 at 9). Under LINA’s policy, long-term disability

benefits are not payable for “any period of Disability caused or contributed by, or resulting from,

a Pre-existing Condition.” (AR 1635).

       Harrison first argues that LINA misstated the burden of proof when it wrote: “[Y]our

client’s appeal has not demonstrated that her claimed disabling condition is not pre-existing.”

(AR 1141). Harrison argues LINA has the burden of proving the exclusion applies. (ECF No. 11



                                                  7
at 10). But as LINA points out, the Sixth Circuit has made clear that when the plan puts the

burden on the claimant, this controls over common law principles regarding burden of proof.

Klein v. Central States, 346 Fed. App’x. 1, 2009 WL 2877933, at *4 (6th Cir. 2009). LINA’s

plan expressly places the burden of proof on the claimant to prove benefits are payable under the

plan. (AR 1632, 1637-38).

         LINA maintains that, even under a de novo standard they should prevail, and

characterizes the records submitted by Harrison’s treating physicians as all “attribute[ing] her

alleged disability to depression and anxiety.” (ECF No. 12 at 12-13). Because these conditions

were pre-existing and formed the basis for her inability to work, LINA maintains it is entitled to

judgment in its favor on the administrative record for denying Harrison’s long-term disability

claim.

         Harrison argues that LINA incorrectly determined her claim was barred by the pre-

existing conditions exclusion. She maintains that LINA failed to assess properly whether she was

disabled solely by RHDD, and concluded without evidence that RHDD alone is not disabling.

(ECF No. 11 at 11-13). She claims LINA misstates the record about her physicians’ statements,

ignores her own statements about why she was unable to work, and says LINA’s own experts

opined that her condition was not pre-existing. (ECF No. 13 at 4-5).

         Based on the administrative record, this Court concludes that Harrison has not shown,

even under a de novo standard, that she is entitled to long-term disability benefits under the plan.

The language of LINA’s policy makes clear that it will not provide coverage for disabilities

“caused or contributed by, or resulting from, a Pre-existing Condition.” (AR 1635) (emphasis

added). The record shows that Harrison’s own statements, statements from her treating

physicians, and assessments by LINA’s consultants all support LINA’s conclusion that



                                                 8
Harrison’s cognitive issues and inability to work were at least contributed by her pre-existing

depression, anxiety, and ADD.

       Harrison confirmed she has been living with depression and ADD for the majority of her

life, and that she has been on medications for anxiety, depression, and ADD prior to her

employment with Advance America. (AR 286). She described work stress as “caus[ing] my low

self-esteem, depression, tension headaches, and ADD to get out of control” and “that is why I

have been off of work.” (AR 278). The reports by Harrison’s treating physicians also support

LINA’s conclusion that these pre-existing conditions contributed to her inability to work. Dr.

Simensky concluded, “Ms. Harrison’s depression and anxiety are undoubtedly further negatively

impacting her impaired cognitive skills.” (AR 143). “This… exacerbates her documented

cognitive limitations which reduces her functional abilities and makes it more difficult to

successfully complete work duties,” and her RHDD is “currently being worsened by her

depression/anxiety.” (AR 243). LINA’s denial letter explained that it’s denial was based on its

assessment of Harrison’s medical records and testimony which supported their finding that her

inability to work and disabling condition was caused, at least in part, by her pre-existing anxiety,

depression, and ADD. (AR 1141-44). This Court finds that LINA’s denial was proper based on

the administrative record.

                                               CONCLUSION

       For the foregoing reasons, Defendant’s Motion for Judgment on the Administrative

Record is GRANTED and Plaintiff’s Motion is DENIED.

       IT IS SO ORDERED.

                                                s/Algenon L. Marbley
                                              ALGENON L. MARBLEY
                                              CHIEF UNITED STATES DISTRICT JUDGE
DATE: March 3, 2020

                                                 9
